Citation Nr: 0624057	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected sebaceous cysts, multiple.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The Board notes that the veteran received a VA examination in 
July 2004 to address his claim for an increased evaluation 
for his service-connected scars.  The Board finds that this 
examination was inadequate for the purposes of addressing 
this claim.  

Under 38 C.F.R. § 4.118, including diagnostic codes 7800-
7806, such symptoms, including, but not limited to, length, 
width, character, or degree of disfigurement are considered 
when evaluating scars.  The examination failed to adequately 
address these symptoms.  The Board notes that during his July 
2004 VA examination, the veteran showed scarring on the neck, 
back, buttocks, and groin region.  

Despite the veteran displaying scars on the neck, the 
examination failed to address Diagnostic Code 7800 which 
contemplates disfigurement of the head, face, or neck.  
Further, despite the veteran having scars in multiple areas, 
neck, back, groin region and buttocks, the examination failed 
to address whether separate evaluations were warranted as 
contemplated by note 1 under diagnostic codes 7801 and 7802 
which states that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  See 38 C.F.R. 
§ 4.118.  

In his June 2005 Substantive Appeal, the veteran, through his 
representative, claimed to have extensive scarring on the 
back of his neck, in the groin region, and on the buttocks.  
Further, he claims to have extensive tissue loss in the groin 
region.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
extent of sebaceous cyst scars on the 
neck, back, buttocks, groin region, or 
any other identified areas.  If there is 
muscle impairment that too should be 
identified.  The examiner should describe 
the scars and any symptoms, including, 
but not limited to length, width, 
character, and degree of disfigurement, 
and functional impairment associated with 
the scars.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies that the examiner 
deems necessary should be performed.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for service-
connected sebaceous cysts, multiple 
should be readjudicated to include 
consideration of whether separate 
evaluations are warranted for the scars 
that are located in multiple areas.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


